Name: Commission Regulation (EEC) No 3002/76 of 10 December 1976 laying down detailed rules for export refunds in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 342/ 18 Official Journal of the European Communities 11 . 12. 76 COMMISSION REGULATION (EEC) No 3002/76 of 10 December 1976 laying down detailed rules for export refunds in the wine sector gations of wine producers and traders other than retailers (5) ; whereas, however, pursuant to Article 1 3 (2) thereof, Member States may provide that no accom ­ panying document is required for certain products in certain cases ; whereas, therefore, to achieve the object desired the scope of this provision should be limited ; Whereas Commission Regulation (EEC) No 438/71 of 26 February 1971 laying down conditions for obtaining export refunds on wine (6) has been amended several times since its adoption ; whereas, furthermore , certain implementing provisions for refunds are set out in Regulation (EEC) No 325/71 ; whereas the number and dispersion of these provi ­ sions in different Official Journals makes them diffi ­ cult to use ; whereas in the circumstances they should be consolidated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2829/76 (2 ), and in particular Article 10 (4) thereof, Having regard to Council Regulation (EEC) No 957/70 of 26 May 1970 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (3), and in particular Article 6 (3) thereof, Whereas Article 5 of Regulation (EEC) No 957/70 , provides that the intervals at which refunds are to be fixed should be determined ; whereas Article 4 of Commission Regulation (EEC) No 325/71 of 15 February 1971 on detailed rules for the application of export refunds on wine (4) provides that refunds should be fixed at least once every three months ; Whereas experience with respect to the movement of prices on the international market shows that this interval is too short ; whereas it is therefore advisable to extend this period by providing for a fixing at least once every six months ; Whereas the development of the wine market indi ­ cates that only table wines should be the subject of refunds ; Whereas table wines for which refunds are granted should have the quality characteristics of table wines of the production region from which they come ; Whereas the exporter must provide the necessary proof in order to obtain the refund ; whereas, to this end, he should inter alia indicate the numbers and dates of the accompanying documents provided for by Commission Regulation (EEC) No 1153/75 of 30 April 1975 prescribing the form of accompanying documents for wine products and specifying the obli ­ HAS ADOPTED THIS REGULATION : Article 1 Refunds shall be fixed at least once every six months. Article 2 1 . The granting of refunds shall be conditional upon proof that the table wines exported :  have been passed by a tasting committee recog ­ nized by the exporting Member State ; where this Member State is not the producer, proof must also be provided that the wine in question is a Commu ­ nity table wine ;  were accompanied on export by an analysis certifi ­ cate issued by an official body of the producer Member State or exporting Member State and certi ­ fying that the table wine in question meets Community quality standards for table wines, or failing that, the national standards applied by the exporting Member State .(') OJ No L 99 , 5 . 5 . 1970, p. 1 . {&gt;) OJ No L 326, 25 . 11 . 1976, p. 1 . ( J ) OJ No L 115 , 28 . 5 . 1970 , p. 1 . (&lt;) OJ No L 38 , 16 . 2 . 1971 , p. 16 . C ) OJ No L 1 1 3 , 1 . 5 . 1 975, p. 1 . ( 6 ) OJ No L 48 , 27 . 2 . 1971 , p. 76 . 11 . 12. 76 Official Journal of the European Communities No L 342/ 19 The certificate shall make mention of at least the following :  colour,  total alcoholic strength ,  actual alcoholic strength ,  total acidity. Further, the exporter is required to mention : (a) with respect to table wines of types A II and III , the vine varieties ; (b) with respect to wines which have been subjected to coupage, the origin and the quanti ­ ties of wine used ; (c) the numbers and dates of the accompanying documents. Member States may prescribe that the approval referred to in the first indent of the first subparagraph may be given by competent regional commissions that certify that the wine has the quality characteris ­ tics of table wines of the production regions from which they come. 2 . Member States shall take all necessary measures to establish the controls referred to in paragraph 1 . 3 . For application of (c) of the second subparagraph of paragraph 1 , exporting Member States may not avail themselves of the provisions of Article 13 (2) of Regulation (EEC) No 1153/75 . Article 3 Regulations (EEC) No 325/71 and (EEC) No 438/71 are hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1976 . For the Commission P.J. LARDINOIS Member of the Commission